Citation Nr: 0301861	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  94-26 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected left knee 
disability.   

2.  Entitlement to service connection for a right hip 
disability secondary to service-connected left knee 
disability.  

3.  Entitlement to service connection for a right leg 
disability secondary to service-connected left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1944 
to June 1946, and from April 1954 to August 1958.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 1992 and August 1994 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Philadelphia, Pennsylvania.   

By a September 2000 action, the Board remanded this case.  


FINDINGS OF FACT

1.  The appellant does not have a back disability that is 
related to his period of military service, or event 
coincident therewith, such as spinal anesthesia administered 
during in-service left knee surgery.  

2.  The appellant does not have a back disability that is 
causally related to or worsened by his service-connected left 
knee disability. 

3.  The appellant does not have a right hip disability that 
is causally related to or worsened by his service-connected 
left knee disability.  

4.  The appellant does not have a right leg disability that 
is causally related to or worsened by his service-connected 
left knee disability.


CONCLUSIONS OF LAW

1.  The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated by 
active service; a back disability is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).   

2.  The veteran does not have a right hip disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310 (2002).   

3.  The veteran does not have a right leg disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a back, right hip, or right leg 
disability.  The records show that in January 1955, the 
appellant underwent surgery for an internal derangement of 
his left knee.  At that time, under spinal anesthesia, a 
medial parapatellar incision was made and an arthrotomy was 
performed.  A fat pad and torn cartilage were excised.  
Following the procedure, the diagnosis was osteochondritis 
dissecans.  In August 1958, the appellant received a physical 
disability discharge and was discharged due to cataracts. 

In a March 1959 rating action, the RO granted the appellant's 
claim of entitlement to service connection for the 
postoperative residuals of left knee trauma.  At that time, 
the RO assigned a 10 percent disabling rating for the 
service-connected left knee disability, effective from August 
27, 1958.   

A June 1991 private medical statement from T.S., physical 
therapist at Lancaster General Hospital, shows that the 
appellant was followed from May 30, 1991 to June 12, 1991.  
Mr. S. indicated that therapy consisted of modalities to the 
low back for pain relief.  

In May 1992, the RO received a private medical statement from 
E.E., M.D., from Lancaster General Hospital.  In the 
statement, Dr. E. indicated that he had been taking care of 
the appellant since January 1968.  Dr. E. stated that the 
appellant's then-current diagnoses included lumbar 
spondylosis and arthritis of the patella-femoral joint.  

In March 1994, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he injured 
his knee and subsequently underwent knee surgery.  
(Transcript (T.) at page (pg.) 7).  The appellant indicated 
that during the surgery, his spine was hit by a spinal 
needle.  (Id.).  He noted that since that time, he had 
suffered from back pain.  (Id.).  The appellant also stated 
that due to his service-connected left knee disability, he 
developed back, right hip, and right leg disabilities.  (T. 
at pages (pgs.) 2 & 3).  He reported that because he had 
chronic pain, weakness, and instability in his left knee, he 
favored his right leg.  (T. at pgs. 2 & 3).  The appellant 
testified that by placing more stress on his right leg, he 
developed an abnormal gait which caused him to develop back, 
right hip, and right leg disabilities.  (Id.).  He reported 
that a VA physician had told him that his service-connected 
left knee disability had caused him to develop back, right 
hip, and right leg disabilities.  (T. at pg. 6).  

At the appellant's March 1994 hearing, the appellant 
submitted a private medical statement from R.B.P., M.D., 
Professor of Neurosurgery and Anatomy, Lebanon Veteran's 
Administration Hospital, dated in December 1993.  In the 
statement, Dr. P. indicated that he had recently examined the 
appellant who had presented himself with complaints of low 
back and bilateral leg pain.  Dr. P. reported that the 
appellant had a long history of back and leg pain which 
extended back almost 40 years to 1955.  He noted that the 
appellant injured his knee while he was in the military and 
subsequently underwent knee surgery.  The left knee was 
operated upon under spinal anesthesia.  Dr. P. stated that 
according to the appellant, he had had back pain and left leg 
pain since that spinal anesthetic almost 40 years ago.  The 
pain was described as being circumferential around the leg 
and extended from the region of the groin all the way to the 
toes.  Dr. P. indicated that against that background, the 
appellant developed radiating right leg pain in September 
1993.  According to Dr. P., the appellant had gradually gone, 
because of pain, from walking unaided to walking with a cane, 
to walking with crutches, to being in a wheelchair.  Upon 
physical examination, the appellant had a bad back ache.  He 
walked in a peculiar manor, bent over at the hips and 
straight leg walking with the left leg, and swinging the 
right leg with a slight tendency toward inversion of the 
right foot.  Straight leg raising was negative.  There was 
diffuse tenderness over the low back.  Plain x-rays revealed 
heavy set bones with some moderate osteoarthritis.  A lumbar 
magnetic resonance imaging (MRI) showed fairly diffuse spinal 
stenosis with multiple bar ridge defects and a possible disc 
herniation at L4-5 on the right which was quite small.  It 
was Dr. P.'s impression that the appellant might have a small 
herniated disc at L4-5 superimposed upon a small spinal canal 
at that level.  

In March 1994, the RO received an MRI report from Lebanon 
Magnetic Imaging which showed that in October 1993, the 
appellant had an MRI taken of his lumbosacral spine.  The MRI 
was reported to be abnormal because of degenerative 
intervertebral disc changes at L2-3, L3-4, and L4-5, 
including a small to medium-sized posterior disc herniation 
at L4-5 into the spinal canal just to the right of the 
midline that compressed the thecal sac.   

In April 1994, the RO received VA medical treatment records 
from October 1992 to September 1994.  The records show 
intermittent treatment for complaints of chronic low back 
pain, with radiating pain into the legs.  The records reflect 
that in October 1993, the appellant had a computerized 
tomography (CT) scan of his lumbosacral spine which was 
interpreted as showing diffuse degenerative spur formation, 
degenerative osteoarthritis of the proximal and lower lumbar 
spine, with possible foraminal narrowing and possible central 
bulging disc at L4-L5.  According to the VA records, in 
November 1993, the appellant had x-rays taken of his hips and 
knees.  In regard to his bilateral hip x-rays, the impression 
was of possible early degenerative osteoarthritis.  In regard 
to his bilateral knee x-rays, the impression was of 
degenerative osteoarthritis in both knees. 

In August 1994, the RO received a copy of an Emergency 
Department Medical Record from the Lancaster General 
Hospital, dated in September 1993, which showed that at that 
time, the appellant was treated after complaining of low back 
pain which radiated into his right leg.  An x-ray was taken 
of the appellant's lumbar spine which was interpreted as 
showing mild degenerative discogenic disease at multiple 
levels with a moderate amount of anterior spurring.  No 
compression fractures were seen.  Upon the appellant's 
release from the Emergency Department, the diagnosis was of 
sciatica.   

In December 1994, the RO received a private medical statement 
from J.P.A., M.D., dated in November 1993.  In the statement, 
Dr. A. indicated that he had treated the appellant for 
complaints of a three to four-month course of low back pain 
which had extended down into both lower legs, more profoundly 
on the right than left.  Upon neurological examination, there 
was paraspinal discomfort and straightening of the lumbar 
lordotic curve.  The appellant tended to ambulate semi-flexed 
at the hips and knees.  He had positive straight leg raising 
in the last 10 degrees on the right, negative on the left.  
The appellant tended to stand semi-flexed at the hips and 
knees, with a slight pelvic tilt to the right.  The 
impression was lumbar spinal stenosis, moderate, with central 
disc herniation at L4-5.   

In May 1995, the appellant underwent a VA joints examination.  
At that time, he stated that during service, he underwent 
surgery for a left knee injury and that ever since his 
surgery, he had had chronic pain in his left knee and also 
his right knee.  The appellant indicated that the pain was 
getting progressively worse and frequently caused his knees 
to give way, especially on the left side.  The appellant 
reported that at the time of his left knee surgery, he had a 
spinal injection and that ever since the injection, he had 
suffered from low back pain.  He noted that at present, he 
had constant low back pain which radiated down to the right 
leg and sometimes the left leg, with a feeling of numbness in 
the toes of both feet.  According to the appellant, in 1993, 
he was in an intensive therapeutic program as an inpatient 
because of exacerbation of low back pain.  Upon physical 
examination of the appellant's lumbar spine, there was 
diffuse tenderness over the lumbosacral spinal process, and 
mildly positive in sciatic notch tenderness in both sides.  
Examination for both knee joints showed diffuse hypertrophic 
change, mostly mediotibial condyle bony prominence where 
tenderness was noted on both sides, worse on the left.  The 
diagnoses were the following:  (1) residuals from injury with 
surgical procedure in the left knee, and chronic strain of 
right knee, with degenerative joint disease, and (2) diffuse 
lumbar spondylosis and posterior disc herniation of the 
lumbar spine.  X-rays of the appellant's lumbar spine were 
interpreted of showing no interval change in the diffuse 
degenerative changes of the lumbar spine with spur formation.  
X-rays of the appellant's knees were interpreted as 
reflecting no interval change in the degenerative 
osteoarthritis of both knees.   

A VA spine examination was conducted in November 1996.  At 
that time, the appellant stated that while he was in the 
military, he underwent surgery for his left knee.  The 
appellant indicated that during his surgery, spinal 
anesthesia was administered, and that since that time, he 
suffered from low back pain.  He noted that in recent years, 
the pain had become virtually constant and was relieved only 
by bed rest.  According to the appellant, there was some 
radiation down the lateral and anterior aspects of the left 
lower extremity to the foot.  He reported that his toes were 
numb bilaterally, worse on the left.  Upon physical 
examination, the examining physician noted that the appellant 
was wearing a lumbosacral spinal brace.  There was slight 
paravertebral muscle spasm, bilaterally.  X-rays of the 
lumbosacral spine showed moderate degenerative changes at 
multiple levels.  Following the physical examination and a 
review of the appellant's x-rays, the examiner diagnosed the 
appellant with lumbar spondylosis.   

In August 1999, the appellant underwent a VA spine 
examination.  At that time, the examining physician stated 
that upon a review of the appellant's claims file, the 
appellant's service medical records showed that in January 
1955, the appellant was hospitalized for a planned left 
medial meniscectomy for left knee pain.  The examiner 
indicated that under spinal anesthesia, the appellant 
underwent a medial parapatellar incision and an arthrotomy 
was performed.  The examiner reported that according to the 
appellant, he currently had ongoing weakness and numbness in 
the left knee.  In addition, the appellant noted pain in his 
back which radiated laterally down the upper extremities, 
particularly on the right and would go down to the soles of 
his feet.  Upon physical examination, there was no tenderness 
with palpation over the posterior spinous processes or 
paraspinal muscles.  Straight leg raising was negative.  
There was tenderness over the right sciatic notch region and 
right lateral gluteus maximus.  The examiner noted that 
previous lumbosacral spine studies, dated in May 1995, showed 
mild diffuse narrowing of the intervertebral disc spaces, and 
extensive spurring along the lumbar spine up to level of L4, 
less extensively at L5.  According to the examiner, the 
studies also showed mild degenerative osteoarthritis of the 
apophyseal joints and included findings of spinal stenosis 
and disc herniation, apparently small in degree, at the L4-5 
level.  Following the physical examination and a review of 
the appellant's x-rays, the examiner stated that "no clear 
history connection" that the changes in the left knee had 
led to the lumbosacral degenerative changes of spinal 
stenosis and disc disease.  According to the examiner, from 
reviewing the appellant's records, it was not clear that he 
had any specific injury at the time of the spinal anesthetic 
that would have caused the changes in his back.  

In September 1999, the examiner from the appellant's August 
1999 VA examination provided an addendum to the August 1999 
VA examination report.  At that time, the examiner noted that 
x-rays of the appellant's right tibia and fibula, taken in 
August 1999, showed loss of soft tissue involving the lower 
aspect of the right calf.  There was no radiologic evidence 
of osteomyelitis or other acute or significant bony 
abnormality.  The impression was that there was apparent loss 
of soft tissue mass.  The examiner stated that in August 
1999, x-rays of the appellant's right hip were also taken and 
that the x-rays were interpreted as showing no evidence of 
fracture or significant bony abnormality.  Joint space was 
preserved.  The impression was that the radiographs of the 
right hip were within normal limits for the appellant's age 
of 73.  In addition, x-rays of the appellant's lumbosacral 
spine, taken in August 1999, were interpreted as showing 
degenerative osteoarthritic changes of the lumbosacral spine, 
with narrowing at the L4-5 interspace. 

A private medical statement from T.C.M., D.O., Ph.D., dated 
in November 2001, shows that at that time, Dr. M. indicated 
that the appellant was currently under his care for epileptic 
seizures and lumbar spine problems.  Dr. M. stated that the 
appellant had chronic problems related to his left leg which 
he thought at that point had impacted on his lumbar spine and 
contributed to some of his pain and discomfort there.  

In December 2001, the RO received outpatient treatment 
records from the VA Medical Center (VAMC) in Lebanon, 
Pennsylvania, dated from March 1994 to December 2001.  The 
records primarily show treatment for unrelated disorders.  
According to the records, in a March 1999 neurology note, it 
was reported that the appellant continued to have back pain 
which radiated into his left leg and which he had had for 
years.  

In April 2002, the RO received private medical records from 
Dr. T.C.M., dated from June 2001 to April 2002.  The records 
include a statement from Dr. M., dated in August 2001, which 
shows that at that time, Dr. M. indicated that he had 
recently seen the appellant for a follow-up evaluation 
regarding his seizures and leg problems.  Dr. M. noted that 
to review, the appellant was seen while hospitalized 
following GU (genitourinary) surgery for seizure management 
and lumbar problem with leg pain.  Dr. M. revealed that the 
appellant had a history of peripheral neuropathy which went 
back to the 1940's or 50's and that he had also had some 
problems with his left knee which required surgery in the 
1950's.  Dr. M. reported that the appellant described having 
back problems for approximately 50 years.  According to Dr. 
M., the exact reason for the appellant's neuropathy was 
unknown.  

In May 2002, the RO received outpatient treatment records 
from the Lebanon VAMC, from January to May 2002.  The records 
note the appellant's degenerative joint disease of the 
lumbosacral spine and primarily show treatment for unrelated 
disorders.  

In August 2002, the appellant underwent a VA examination.  At 
that time, the examining physician stated that he had 
reviewed the appellant's claims folder.  The appellant 
reported that during service, he underwent surgery for a left 
knee injury.  The appellant indicated that he was given 
spinal anesthesia during his left knee surgery and that since 
that time, he had suffered from low back pain.  He noted that 
in the last 10 years, his low back pain had worsened.  The 
appellant also reported that in the last two to three years, 
he had been having right hip pain due to his tendency to 
favor his left knee and put more weight on the right side.  
Upon physical examination of the back, there was no fixed 
spine deformity.  There was mild tenderness on palpation of 
the lumbosacral spine at L4-5 and L5-S1, bilaterally.  
Examination of the right hip showed mild tenderness on deep 
palpation above the iliofemoral joint.  X-rays of the 
lumbosacral spine, taken in July 2002, showed disc space 
narrowing with degenerative sclerosis at L4-5.  Vertebral 
body height was maintained.  Anterior and marginal 
osteophytes were seen in all levels of the lumbar spine and 
there was facet sclerosis at L4-5 and S1.  X-rays of the 
right hip, also taken in July 2002, showed no joint space 
narrowing, no displaced fracture or soft tissue 
calcification, and no significant hypertrophic spurrings.  

Following the physical examination and a review of the 
appellant's x-rays, the examining physician concluded that 
the appellant had mild degenerative changes of the right hip 
which were normal in the aging process and unlikely related 
to the left knee condition.  The examiner further concluded 
that the appellant had chronic back pain and lumbosacral 
spondylosis, with degenerative disc disease of the lumbar 
spine.  The examiner noted that the appellant had a history 
of spinal anesthesia and in his opinion, spinal anesthesia 
was unlikely to give present lumbar spondylosis and 
degenerative disc disease.  According to the examiner, upon a 
review of the appellant's 1996 VA examination, he was noted 
to walk without a limp and he had no history of degenerative 
arthritis two to three years following left knee injury.  The 
examiner opined that he could not attribute/determine the 
relationship between present degenerative disc disease and 
spondylosis to the left knee injury sustained in the service.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within a presumption period under 38 C.F.R. § 3.307) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period), but is not identified until later, and there is a 
showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by a service-connected disability or (b) aggravated by 
a service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) (en banc).

The appellant contends that during service, he injured his 
left knee and subsequently underwent left knee surgery.  The 
appellant states that during his surgery, his spine was hit 
by a spinal needle and that since that time, he suffered from 
chronic back pain.  He also maintains that due to his 
service-connected left knee disability, he places more stress 
on his right leg, which has caused him to develop back, right 
hip, and right leg disabilities.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involve a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his 
current back disability is related to his period of active 
service, specifically to the spinal anesthetic he received 
during his left knee surgery, and also that his current back, 
right hip, and right leg disabilities are secondary to his 
service-connected left knee disability, is not competent 
evidence.

In regard to the appellant's contention that he suffered from 
a back disability since his in-service left knee surgery when 
he was administered spinal anesthesia, the Board finds that 
the appellant's back disability, currently diagnosed as 
lumbosacral spondylosis, with degenerative disc disease of 
the lumbar spine, is not the result of injury or disease 
incurred in, or aggravated by, his military service.  In this 
regard, the Board recognizes that according to the 
appellant's service medical records, in January 1955, he 
underwent surgery for an internal derangement of his left 
knee and that under spinal anesthesia, an arthrotomy was 
performed.  However, the Board notes that the appellant's 
service medical records are negative for any complaints or 
findings of a back disability.  The first medical evidence of 
a back disability is in May 1991, approximately 32 years 
after the appellant's discharge. A private medical statement 
from T.S., physical therapist at Lancaster General Hospital, 
dated in June 1991, shows that at that time, the therapy 
consisted of modalities to the low back for pain relief.  In 
addition, the Board observes that in the appellant's August 
1999 VA spine examination, the examiner stated that from 
reviewing the appellant's records, it was not clear that he 
had any specific injury at the time of the spinal anesthetic 
that would have caused the changes in his back.  Moreover, in 
the appellant's most recent VA examination, dated in August 
2002, the examiner stated that the appellant had a history of 
spinal anesthesia and that in his opinion, spinal anesthesia 
was unlikely to result in lumbar spondylosis and degenerative 
disc disease.  Therefore, in light of the above, the Board 
finds that the appellant's back disability is not 
attributable to his military service.  The preponderance of 
the evidence is against his claim of service connection for a 
back disability on a direct basis.  

In regard to the appellant's contention that his service-
connected left knee disability caused him to develop back, 
right hip, and right leg disabilities, the Board notes that 
as stated above, the appellant's back disability has 
currently been diagnosed as lumbosacral spondylosis, with 
degenerative disc disease of the lumbar spine.  In addition, 
in regard to a right hip disability, the Board notes that 
although x-rays of the appellant's right hip, taken during 
the appellant's September 1999 and August 2002 VA 
examinations, showed no joint space narrowing or displaced 
fracture or soft tissues calcification, in the appellant's 
August 2002 VA examination, the examiner diagnosed the 
appellant with mild degenerative changes of the right hip.  
The Board further observes that in regard to a right leg 
disability, x-rays, dated in November 1993, show degenerative 
osteoarthritis in the right knee, and in the appellant's May 
1995 VA examination, the appellant was diagnosed with chronic 
strain of the right knee, with degenerative joint disease.  
Moreover, in the appellant's August 1999 VA examination, x-
rays were taken of the appellant's right tibia and fibula and 
were interpreted as showing apparent loss of soft tissue 
mass.  

In light of the above, the Board recognizes that the evidence 
of record shows that the appellant has currently been 
diagnosed with back, right hip, and right leg disabilities.  
However, while the medical evidence of record shows that the 
appellant currently has such disabilities, the medical 
evidence does not show that these disabilities were caused or 
made worse by his service-connected left knee disability.  
The Board notes that in regard to the appellant's right leg 
disability, the evidence of record is negative for any 
evidence showing that the appellant's right leg disability 
was caused or made worse by his service-connected left knee 
disability.  In addition, in regard to the appellant's right 
hip disability, the Board notes that in the appellant's 
August 2002 VA examination, the examiner concluded that the 
appellant had mild degenerative changes of the right hip 
which were normal in the aging process and unlikely related 
to the left knee condition.  The Board further observes that 
in regard to the appellant's back disability, the only 
medical evidence supporting the appellant's contention that 
his back disability was caused by his service-connected left 
knee disability, is the November 2001 private medical 
statement from Dr. M.  In the statement, Dr. M. indicated 
that the appellant had chronic problems related to his left 
leg which he thought at that point had impacted on his lumbar 
spine and contributed to some of his pain and discomfort 
there.  However, the Board notes that although it was Dr. 
M.'s opinion that the appellant's chronic left leg problems 
had impacted on his lumbar spine and contributed to some of 
his pain, he did not specifically state that the appellant's 
back disability, currently diagnosed as lumbosacral 
spondylosis, with degenerative disc disease of the lumbar 
spine, was caused or made worse by his service-connected left 
knee disability.  

By contrast, the Board attaches greater weight to the 
conclusions reached by the VA examiners who conducted the 
August 1999 and August 2002 examinations.  In the appellant's 
August 1999 VA examination, the examiner stated that he had 
reviewed the appellant's claims file.  Following the physical 
examination and a review of the appellant's x-rays, the 
examiner concluded that there was no clear connection between 
changes in the left knee and lumbosacral degenerative changes 
of spinal stenosis and disc disease.  In addition, in the 
appellant's August 2002 VA examination, the examiner also 
indicated that he had reviewed the appellant's claims file.  
Following the physical examination and a review of the 
appellant's x-rays, the examiner concluded that the appellant 
had chronic back pain and lumbosacral spondylosis, with 
degenerative disc disease of the lumbar spine.  The examiner 
further noted that upon a review of the appellant's 1996 VA 
examination, he was noted to walk without a limp and he had 
no history of degenerative arthritis two to three years 
following left knee injury.  Thus, he concluded that he could 
not attribute present degenerative disc disease and 
spondylosis to the left knee injury sustained in the service.   

The Board recognizes that there are numerous private medical 
statements of record which pertain to the appellant's back 
disability, including the statements from T.S., physical 
therapist at Lancaster General Hospital, dated in June 1991, 
Dr. E.E., received by the RO in May 1992, Dr. J.P.A., dated 
in November 1993, and Dr. R.B.P., dated in December 1993.  
However, while the statements pertain to the appellant's back 
disability, they do not show that his back disability was 
caused or made worse by his service-connected left knee 
disability.  Thus, in light of the above, the Board gives 
significant weight to the VA examiners opinions because they 
were clearly based on a review of the entire record and 
because they are consistent with the available evidence, or 
absence thereof.  In other words, the examiner's conclusions 
appear consistent with the lack of showing that the 
appellant's back disability was caused or made worse by his 
service-connected left knee disability.  Consequently, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection for a back disability, a 
right hip disability, and a right leg disability, all claimed 
as secondary to the service-connected left knee disability. 

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), which became effective during 
the pendency of this appeal.  It is the Board's conclusion 
that the new law does not preclude the Board from proceeding 
to an adjudication of the claims addressed above.  The Board 
finds that further action by the RO in accordance with the 
VCAA is not necessary in this case. This is so because the 
requirements of the law have been satisfied. 

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claims.  The evidence 
of record includes the appellant's service medical records, a 
private medical statement from T.S., physical therapist at 
Lancaster General Hospital, dated in June 1991, a private 
medical statement from Dr. E., received by the RO in May 
1992, VA medical treatment records from October 1992 to 
September 1994, a copy of an Emergency Department Medical 
Record from the Lancaster General Hospital, dated in 
September 1993, an MRI report from Lebanon Magnetic Imaging, 
dated in October 1993, a private medical statement from Dr. 
J.P.A., dated in November 1993, a private medical statement 
from Dr. R.B.P., dated in December 1993, outpatient treatment 
records from the Lebanon VAMC, from March 1994 to December 
2001, a May 1995 VA joints examination report, a November 
1996 VA spine examination report, an August 1999 VA spine 
examination report, an addendum to the August 1999 VA 
examination report, dated in September 1999, private medical 
records from Dr. T.C.M., from June 2001 to April 2002, a 
private medical statement from Dr. T.C.M., dated in November 
2001, outpatient treatment records from the Lebanon VAMC, 
from January to May 2002, and an August 2002 VA examination 
report.  

In addition, the appellant has been afforded the opportunity 
to present evidence and argument in support of the claims, 
including at a personal hearing.  He has been provided 
statements of the case and supplemental statements of the 
case informing him of the medical evidence necessary to 
substantiate his claims.  Moreover, following a Board's 
remand decision, dated in September 2000, the RO contacted 
the appellant and notified him that the medical evidence he 
needed to submit in order to substantiate his claims was 
medial evidence showing that his service-connected left knee 
disability caused or made worse his back, right hip, and/or 
right leg disabilities.  Thus, the Board finds that the 
discussions in the rating decisions, the statements of the 
case, the supplemental statements of the case, and in the 
letters sent to the appellant from the RO during the course 
of the appeal have informed him of the pertinent law and 
regulations, and information and evidence that would be 
needed to substantiate his claims.  See 38 U.S.C.A. § 5103 
(West Supp. 2002).  Additionally, these documents have 
indicated to the appellant what would be required of him, and 
what evidentiary development VA undertook on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  
Pertinent medical records from all relevant sources 
identified by the appellant were obtained by the RO.  In 
addition, as stated above, in a September 2000, the Board 
remanded this case.  Following the September 2000 Board 
remand decision, the RO afforded the appellant a VA 
examination.  In sum, the facts relevant to this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.  


ORDER

Entitlement to service connection for a back disability, to 
include as secondary to service-connected disability, is 
denied.  

Entitlement to service connection for a right hip disability 
secondary to service-connected disability is denied.  

Entitlement to service connection for a right leg disability 
secondary to service-connected disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

